DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1 and 13 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically,  transmit measurement timing configuration information of the SS block to a second network device a neighboring cell, the measurement timing configuration information comprising the predetermined position, and wherein the predetermined position is located in a former half or a latter half of each frame in the SS block transmission period, a length of the time window of the predetermined position is 5ms.


	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2020/0053727 (published 13 Feb. 2020) [hereinafter Zhang] teaches a memory that stores a plurality of instructions; and
 a processor coupled to the memory and configured to execute the instructions to: (i.e. fig. 17 shows a network device comprising a processor, memory and transceiver for executing instructions for wireless communications; see paragraphs 153 - 155) select a predetermined position of a time window for a synchronization signal (SS) block transmission from a plurality of predetermined positions of the time window; (i.e. figs 11 and 13 shows a network device determines an indication to a terminal device (UE) which included time domain position information including offset information including relative position information (starting position) of q position of time domain resources of an synchronization signal (SS) block group transmission (s210, s 310); see paragraphs 91, 92, 95, 97 - 100) transmit an indication information indicating the predetermined position to a user equipment (UE) wherein, the predetermined position indicated SS block transmission period and a time length from a starting position of the SS block transmission period; (i.e. figs 11 and 13 shows a network device transmits the indication to a terminal device (UE) which included time domain position information including offset information including relative position information (starting position) of q position of time domain resources of an synchronization signal (SS) block group transmission (s220, s 320); see paragraphs 91, 92, 95, 97 - 100) transmit the synchronization signal (SS) block to the user equipment (UE) within the time window of the predetermined position in an SS block transmission period. (i.e. figs. 10 and 12 shows a the synchronization signal blocks are transmitted at the predetermined positions within a transmission period where the terminal device (UE) detects a sync signal block by the indications; see paragraphs 86 - 89 , 95 - 97)
	However, Zhang does not teach transmit measurement timing configuration information of the SS block to a second network device a neighboring cell, the measurement timing configuration information comprising the predetermined position, and wherein the predetermined position is located in a former half or a latter half of each frame in the SS block transmission period, a length of the time window of the predetermined position is 5ms.
 	b. US Patent 11,246,108 (published 8 Feb. 2022) [hereinafter Zhou] teaches Zhou teaches wherein the predetermined position is located in a former half or a latter half in each frame of the SS block transmission period, a length of a time window of the predetermined position is 5ms. (Zhou discloses transmitting the synchronization signal block according to the position of the synchronization subframe within 5 milliseconds and wherein on of the first two subframes within 5 milliseconds in a radio frame as the synchronization subframe, wherein the first two subframes comprise a first subframe and a second subframe; see paragraphs 22 – 24 and 50 – 55 and claim 1)
	However, Zhou does not teach transmit measurement timing configuration information of the SS block to a second network device a neighboring cell, the measurement timing configuration information comprising the predetermined position, and wherein the predetermined position is located in a former half or a latter half of each frame in the SS block transmission period, a length of the time window of the predetermined position is 5ms.

Additionally, all of the further limitations in 2 – 4, 6, 8 – 10, 12, 15, 26 and 27 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
July 28, 2022Primary Examiner, Art Unit 2471